DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.            A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 18, 2021 has been entered.

2.	The following is a NON-FINAL office action upon examination of application number 16/272,856. Claims 24, 29-34, 36-41, and 43-46 are pending in the application and have been examined on the merits discussed below.

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

4.	Application 15/897,010, filed 02/14/2018 Claims Priority from Provisional Application 62/492,668, filed 05/01/2017.

Information Disclosure Statement

5.	The information disclosure statements (IDS) filed on 02/19/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information 

Response to Amendment

6.	In the response filed February 18, 2021, Applicant amended claims 24, 34, and 41, and did not cancel any claims. No new claims were presented for examination. 

7.	Applicant's amendments are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

8.	Applicant's remarks relating to the non-statutory double patenting (i.e. “Claims 24, 34, and 41 were rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 and 8 of Patent No. US 10,558,769. If the rejection is maintained and the claims are deemed otherwise allowable, Applicant will consider filing a terminal disclaimer.”) are not sufficient to overcome the previously issued non-statutory double patenting rejection, accordingly this rejection has been maintained.
Response to Arguments

9.	Applicant's arguments filed February 18, 2021, have been fully considered.

10.	Applicant submits “For reasons similar to those provided for example 37, claim 24 integrates any recited judicial exception into a practical application and is therefore eligible under Prong 2 of Step 2A.” Applicant further submits that “the claimed method improves the computer 

Applicant argues against the §101 rejection by seeking to analogize to “Example 37 - Relocation of Icons on a Graphical User Interface” from Subject Matter Eligibility Examples 37-42, which was deemed eligible based, at least in part, on a finding that the claims were directed to an improved user interface, wherein Applicant in this instance argues that “for reasons similar to those provided for example 37, claim 24 integrates any recited judicial exception into a practical application and is therefore eligible under Prong 2 of Step 2A” and that “the claimed method improves the computer as a tool for visualizing scenarios.” The Examiner respectfully disagrees.
In contrast to the claimed solution in Example 37, Applicant’s user interface is used merely as a means to facilitate presentation of output to a user, such that the user interface in Applicant’s claims, in contrast to the interface in Example 37, amounts to using a general purpose computer to perform the abstract idea or at most insignificant extra-solution output activity ancillary thereto.  See, e.g., Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).
With respect to Applicant's comparison to Example 37, Examiner points out that the claims in Example 37 integrated the mental process into a practical application by reciting "a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems." As stated in Example 37, the claim recites “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.” The claims at issue are far different from the claims in Example 37. The claims of the present case involve a method of generating scenarios and user interface elements representing valuations of instruments under the scenarios. The claims at issue do not recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems. Applicant’s claimed invention is not specifically directed to rearranging icons on a graphical user interface, as in Example 37. In Example 37, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. In contrast, Applicant's claims and specification do not identify any technological deficiency in the prior art that is resolved by Applicant’s invention, and certainly nothing comparable to the deficiencies in typical arrangement of icons, and interfaces related thereto.  While Applicant submits “Applicant has added the additional technical feature of "generating a set of poll questions by applying a machine learning model to the tree data storage structure" to claim 24,” it is noted that generating a set of poll questions on its face would not necessarily serve to improve the ability of the computer to function. Furthermore, in response to Applicant’s argument that the claimed method improves the computer as a tool for visualizing scenarios, it is not clear how the claimed limitations would accomplish a result that realizes an improvement in computer functionality. The Examiner also notes that Applicant’s claims are not directed to a solution that can be analogized to a computer-rooted solution, but instead merely use a general purpose computer to display activities, though without improving upon the interface, the computer, or any technology.
The Examiner further emphasizes that the focus of the solution in Example 37 was on the interface’s ability to automatically organize icons so that the most used icons are located near the “start” or “home” icon, where they can be easily accessed, yielding an improvement to the computer itself via the improvement to the interface, thereby improving the computer as a tool.  In contrast, the focus of Applicant’s claims is not on such an improvement in computers as tools, but Numerous references will be made regarding servers, services, interfaces, portals, platforms, or other systems formed from computing devices.  It should be appreciated that the use of such terms is deemed to represent one or more computing devices having at least one processor configured to execute software instructions stored on a computer readable tangible, non-transitory medium.  For example, a server can include one or more computers operating as a web server, database server, or other type of computer server in a manner to fulfill described roles, responsibilities, or functions…” Notably, paragraph [00125] of Applicant’s Specification suggests that virtually any device under the sun can be used to implement the claimed invention, e.g., “The processing device 101 includes any suitable number(s) and type(s) of processors or other devices in any suitable arrangement. Example types of processing devices 101 include microprocessors, microcontrollers, digital signal processors, field programmable gate arrays, application specific integrated circuits, and discrete circuitry.” which further distances Applicant’s claims from the claims in Example 37. Applicant’s Specification does not describe any discernible technical advantages to any of the devices cited as being capable of implementing the invention, or confine the advantage to a specific problem on a specific type of device.
Lastly, the step for “providing the graphical scenario tree to be dynamically rendered on the graphical user interface,” as recited, merely refers to the common practice of rendering output. Applicant’s claims and Specification have not been shown to yield a technical improvement or to otherwise provide a different approach to displaying output, but instead appears to describe conventional practice in the art, which does not amount to an improvement to a user interface, and is therefore distinguishable from the eligibility rationale set forth in Example 37. 
For the reasons above, in addition to the reasons provided below in the updated §101 rejection, the amendment and supporting arguments are not sufficient to overcome the §101 rejection of claims 24, 29-34, 36-41, and 43-46.
11.	Applicant submits “the cited combination neither teaches nor suggests: periodically or 

In response to the Applicant’s argument that “the cited combination neither teaches nor suggests: periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value,” it is noted that this argument is a mere allegation of patentability by the Applicant with no supporting rationale or explanation. Merely stating that the claims do not teach a feature does not offer any insight as to why the specific sections of the prior art relied upon by the Examiner fail to disclose the claimed features. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Moreover, the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 02/18/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 24 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

12.	Applicant submits “ None of these potential “V” values involves a poll question or answer. 

In response to the Applicant’s argument that “none of these potential “V” values involves a poll question or answer. Similarly, none of the other cited portions of Berkowitz teaches or suggests poll questions as claimed, nor periodically updating the tree data storage structure using machine-readable answers to the poll questions as claimed.” The Examiner notes the limitations 
(i.e., periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions) being argued by Applicant as being newly amended to the claims in the response filed 02/18/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claim 24 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.
-
13.	 Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.



Double Patenting

14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

15.	Claims 24, 34, and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of Patent No. US 10,558,769 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 24, 34, and 41 of the instant application is obvious in view of claims 1 and 8 in the listed patent.

Claim 1 of the ‘769 patent recites “A method for dynamically generating data structures representing scenarios for an event linked to a plurality of macro factors and a plurality of outcomes, the method comprising: receiving responses to a set of poll questions, each poll question linked to a macro factor of the plurality of macro factors;  generating a graph data storage structure representing scenarios for the plurality of macro factors and the plurality of outcomes, each node in the graph data storage structure including a descriptor and a data value, the graph data storage structure including a root node, outcome nodes connected to the root node, and macro factor nodes connected to the outcome nodes, the root node corresponding to the event, each outcome node corresponding to one of the plurality of outcomes, and each macro factor node corresponding to one of the macro factors and including a data value;  filtering the responses for bias based on sentiment factors; applying a set of rules to the filtered responses to generate values for the macro factors; populating the macro factor nodes in the graph data storage structure with the data values for the corresponding macro factors to generate scenarios for the outcome nodes; and providing for display a user interface including visual elements indicating the scenarios and a distribution of responses, wherein each scenario is a path from the root node to a leaf node of the generated graph data storage structure.” Claim 8 of the ‘769 patent recites “The method of claim 1, wherein a scenario is defined by a path from the root node to a leaf node of a tree data storage structure along edges between nodes, each edge being associated with a probability of traversing the edge, and the scenario having a scenario probability derived using the probabilities associated with the edges traversed by the path.” Claim 24 of the instant application recites: “A method of generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface, the method comprising: maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value, the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value; using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; 2providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and  processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value.” Independent claims 34 and 41 recites similar limitations as set forth in claim 24. Claim 34 of the instant application recites: “A non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface, the operations comprising: maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value, the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value; using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and 5periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value.” Claim 41 of the instant application recites: “A system, comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface, the operations comprising: maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value, the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value; using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each 8path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value.” Claims 24, 34, and 41 of the instant application recites similar steps to those recited in claims 1 and 8 of  the ‘769 patent. It would have been obvious to include the method implemented by the instant claims since the subject matter claimed in the ‘769 patent is disclosed in the instant application. One of ordinary skill in the art would have recognized the slight differences between the claim language of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences. Furthermore, it would have been obvious to computerize the method of generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface since the same result occurs when the same method is used in a computerized process where the computer executes the steps set forth in the method. Claims 

Claim Rejections - 35 USC § 101

16.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

17.	Claims 24, 29-34, 36-41, and 43-46 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter. Claims 24, 29-34, 36-41, and 43-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, claims 24, 29-34, 36-41, and 43-46 are directed to a method, a computer program product, and a system (i.e., process, machine, manufacture, or composition of matter) which are statutory categories. Thus, Step 1 of the Subject Matter Eligibility test for claims 24 and 28-46 is satisfied.
“maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value, the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value; determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, 2traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis; instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; and providing the graphical scenario tree; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; receiving machine-readable answers to the set of poll questions; and  processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value” would be directed to the “certain methods of organizing human activities” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. These details exemplify the abstract ideas 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – “a tree data storage structure,” “a graphical scenario tree,” “one or more user interface elements,” “the graphical user interface” [claim 24]; “a tree data storage structure,” “a graphical scenario tree,” “one or more user interface elements,” “the graphical user interface” [claim 34]; “a processor,” “a non-transitory computer-readable storage medium storing computer program instructions executable by the processor,” “user interface elements,” “a graphical user interface,” “a tree data storage structure,” “a graphical scenario tree,” “one or more user interface elements” [claim 41]; and “an expert interface” [claims 29-30, 36-37, 43-44] 5. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Revised Step 2A (with Prong Two) overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. Federal Register, Vol. 84, page 55 details that the considerations for a “practical application” are: The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Having considered the claim individually and as a whole, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: an instruction to process each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes. It is noted that the use of the computer to perform this abstract idea does not provide 'something more’ to make the claimed invention patent eligible. After considering all claim elements, both individually and in combination, it has been determined that the claim does not amount to significantly more than the abstract idea itself or more than a mere instruction to Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  See also, Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase), though without modifying or improving the computer or any other technology.  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”). Further, claims to an apparatus "comprising a computer for executing computer instructions” and computer-readable medium which "stores a computer program for evaluating pattern-based constraints” are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. 
Viewed as a whole, the additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, applying the judicial exception with or by use of a particular machine, effecting a transformation of a particular article to a different state, or adding unconventional steps that confine the claim to a particular useful application; and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. Claim 24 is directed to performing the method steps, but these limitations add nothing of substance to the underlying abstract idea.  After considering all claim elements, it has been determined that the claim(s) at issue are not significantly more than the abstract idea itself. The claimed steps, viewed both individually and as an ordered combination are found insufficient to supply an inventive concept under 35 USC 101. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 29-34, 36-41, and 43-46 are rejected based upon the same rationale, wherein the claim language does not recite "significantly more" than the abstract idea. The limitations of claims 29-33, 36-40, and 43-46 (i.e., providing, to be dynamically rendered, an expert interface for receiving the received input data sets representing inputs from one or more experts, the expert interface including one or more expert interface visual interface elements, which when interacted with by the one or more experts, indicate the inputs from the one or more experts; wherein the one or more expert interface visual interface elements include one or more scales including selectable icons that are configured for placement along the one or more scales; wherein: each scale of the one or more scales has a dynamically set range, each dynamically set range determined to constrain a set of possible values available for an expert to select; and the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale based at least on identified patterns of bias identified for a corresponding expert; further comprising: receiving one or more user inputs from a user input device corresponding to a selected set of the one or more user interface elements; determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface; and controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree; further comprising: determining one or more estimated values of contributions to the particular portfolio under analysis, each of the one or more estimated values of contributions corresponding to a corresponding node of the path or partial path; and dynamically appending one or more graphical elements representing the one or more estimated values of contributions to the corresponding node of the path or partial path, the one or more graphical elements aligned with the nodes of the path or partial path) further narrow the abstract idea, therefore these elements do not provide "significantly more." As such, dependent 29-33, 36-40, and 43-46 fail to transform the abstract idea into patent-eligible subject matter because they do not recite additional elements that provide significantly more than the idea itself. 
see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

22.	Claims 24, 29-30, 32-34, 36-37, 39-41, 43-44, 45 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz et al., Patent No.: US 7,774,191 B2, [hereinafter Berkowitz], in view of Kobayashi et al., Pub. No.: US 2003/0229558 A1, [hereinafter Kobayashi], in further view of Lakshminarayan et al., Pub. No.: US 2010/0114794 A1, [hereinafter Lakshminarayan].

As per claim 24, Berkowitz teaches a method of generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface, the method comprising: maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value (col. 2, lines 66-67 & col. 3, lines 1-17, discussing a reconfigurable virtual machine environment upon which a tailored solution to a specific problem is crafted. Additionally, an operating system for such a virtual machine is included. The information to be processed for a problem is encoded into a solution-space, or manifold of nodes, where a node can be any kind of data structure, and the nodes may be independent, or connected in any kind of topology such as an acyclic directed graph (ACG) structure, a balanced tree, or other suitable data representation (i.e., maintaining a tree data storage structure representing the scenarios, the tree data storage structure including a plurality of nodes); col. 4, lines 26-48, discussing that the solution space is the collection of nodes or other data formats that are interconnected in such a way as to construct a data representation, or manifold, with input data encoded into its topology. One possible embodiment for such a data representation is an acyclic directed graph. Other possible embodiments include, but are not limited to: independent point-clouds, ordered sets of points, cyclic graphs, balanced trees, recombining graphs, meshes,  K. Every node is a state-vector S containing the value (output) of one or more model vectors V for the given instrument (allowing for multiple models to value the same instrument), and the probability P(s) associated with that node (i.e., the tree data storage structure including a plurality of nodes defining a descriptor, a probability value, and a data value), for each timestep t in a sequence of chosen intervals; col. 42, lines 23-31, discussing that the core NVSI modules are: RiskScape Application: the user specifies using SDL (Scenario Description Language) the nature of the problem domain, the type of structures involved, the fanout K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth);

the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome nodes, each macro factors node including a data value (col. 36, lines 42-56, discussing Data Structures. For each entity in the collection (each instrument-type in a portfolio, for risk applications), the NVSI (Net centric Virtual Supercomputing Infrastructure) constructs a path dependent tree (a rooted, ordered, unidirected graph – i.e., a root node), also more generally termed a metastructure or scenario-tree. The branches (edges) represent variations in input-parameter with fanout K. Every node is a state-vector S containing the value (output) of one or more model vectors V for the given instrument (allowing for multiple models to value the same instrument), and the probability P(s) associated with that node, for each K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth; col. 48, lines 35-53, discussing that the NVSI architecture allows flexible (and extensible) reconfiguration of the system memory in such a way that the actual topology of the computational surface is modifiable. This means that a true virtual machine is constructed, one which is unique for each problem domain….In our case we accomplish this because the core of the NVSI is a problem domain-optimized solution manifold. This solution manifold has been created, or “instantiated, in system memory (hence the name for one of the component modules: the Instantiation Manager). In the case of the RiskScape application, this solution manifold is a combination of a rooted (i.e., the tree data storage structure including an event node corresponding to a root node, outcome nodes corresponding to children of the root nodes, and macro factors nodes corresponding to further children of the outcome node), ordered, unidirected graph and a set of pricing-model hypercubes. This manifold is unique to the problem of financial portfolio stress-testing, and is one of the principal reasons that multi-gigaflop throughput is attained); 

using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes, and for each path, traversing the tree data storage to determine a corresponding contribution to a particular portfolio under analysis (col. 18, lines 29-38, discussing that a scenario is the path of events, or conditional changes, that leads to a given state. Thus, each node represents the result of one scenario (i.e., using the tree data storage structure, determining a set of one or more paths that, in combination, span all possible combinations of nodes). The entire set of scenarios yields a scenario-tree; col. 32, lines 52-67, discussing that the method of stress-testing has evolved as a complement to VaR. Also known 

instantiating a scenario tree based on the tree data storage structure and the plurality of nodes (col. 4, lines 49-62, discussing that the instantiation engine (IE) provides instructions for the instantiation unit (IU) that creates and deletes nodes. The population engine (PE) provides 

processing each machine-readable answer to determine and apply one or more morph factors to at least one node of the plurality of nodes, the one or more morph factors modifying at least one of the probability value and the data value (col. 7, lines 49-67, discussing that the evolution engine (EE) adds, deletes, or modifies nodes in a manner depicted by the pseudocode in FIG. 7. The EE begins execution by getting a selected node number from the domain application program. The EE then gets the evolution condition from the domain application program. The evolution condition specifies whether the EE is to add a new node, delete an existing node, or modify an existing node. If the condition specifies that the EE is to add a new node, the EE calls the instantiation procedure for the specified node number. The EE then calls K, the time-depth, the mapping of K to the input-vector, the portfolio to evaluate, the scenarios desired, the event and probability thresholds, and so forth; col. 42, lines 35-48, discussing that one of the key optimizing techniques used is to simulate interleaved memory by having the Population Manage first compute all the values of V, to have them available to the Navigation Manager as soon as possible, and then it computes the next updated set of values V - the same variables, same value of t—but updated for the next day's data, as the portfolio is “aged’. The Navigation Manager then selects the second set of values, so that portfolio update is performed synchronously, over the entire hyperspace;  col. 44, lines 40-46, discussing a recurring (for each daily update, as the portfolio is aged) recalculation of all values in V for every node in H; col. 38, lines 42-67).

instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; providing the graphical scenario tree to be dynamically rendered on the graphical user interface; and periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions. Kobayashi in the analogous art of scenario analysis systems teaches: 

instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes (paragraph 0006, discussing that in pursuing a business, there is a case that a consideration is sought on an alternative plan of a schedule itself due to a management measure in business progress, instead of simply calculating a business value on a given schedule. In such a case, an alternative schedule is schemed reflecting a management measure in a basic scenario to evaluate an alternative-plan-based business thereby adopting a business plan high in evaluation. In order to evaluate a plurality of alternative plans, there is a need to scheme an alternative scenario by using the business prospect data in which a plan change corresponding to a different management measure is added to a basic scenario to repeat business-value calculation a plurality of number of times. Consequently, because generally the procedure of probability-based business evaluation is greater in computation amount as compared to the procedure of fixing business 

    PNG
    media_image1.png
    553
    861
    media_image1.png
    Greyscale
; paragraph 0083, discussing that the binary tree shown in FIG. 7 includes four combinations of paths from an investment node to settlement node. Each path represents a combination of the events in business progress.  Although actually one of the paths assumably takes place, the probability of which path results can be computed based on a branching probability; paragraph 0087); and 

providing the graphical scenario tree to be dynamically rendered on the graphical user interface (paragraph 0028, discussing that the invention calculates an expected value of business value on the basis of the calculated probability distribution of business value, the calculated expected value of business value being to be displayed on a display of the electronic computer; paragraph 0032, discussing that the invention compares a probability distribution of business value of the second schedule generated by applying the business progress change criterion with a probability distribution of business value of the inputted first schedule, to calculate a probability distribution of an effect of the business progress change criterion, a probability distribution of an effect of the business progress change criterion being to be displayed on a display of the electronic computer; paragraph 0048, discussing that the invention is structured by providing a display for screen-displaying a business value of an alternative schedule calculated by the operating device; FIG. 7; paragraph 0089, discussing that there is shown, in FIG. 11, an alternative plan of the schedule. In FIG. 11, a branch on a case the second-year payout amount is low has been cut from the binary tree corresponding to the basic scenario defined in the Step 
    PNG
    media_image2.png
    435
    706
    media_image2.png
    Greyscale
;
paragraph 0097, discussing that the above explanation used the example that the business scenario was represented by a binary tree wherein the change of a business plan was based on a single business scenario control rule (business progress change criterion). It is possible to use a set of business scenario control rules. Even where a business risk is expressed by a binary tree, in the case the binary three is in a complicated structure, there is troublesome in computing a cash-flow probability distribution. Even in the case a business risk is expressed by a probability 

Berkowitz is directed toward scenario analysis systems. Kobayashi is directed toward a business evaluating system. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz to include instantiating a graphical scenario tree based on the tree data storage structure and the plurality of nodes, the graphical scenario tree rendering a visual representation of the tree data storage structure and the plurality of nodes, the graphical scenario tree including one or more user interface elements associated with each node of the plurality of nodes; and providing the graphical scenario tree to be dynamically rendered on the graphical user interface, as taught by Kobayashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by allowing business users to take advantage of scenario analysis information, thereby aiding decision makers with financial decision making.

The Berkowitz-Kobayashi combination does not explicitly teach periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions. However, Lakshminarayan in the analogous art of portfolio analysis teaches these concepts. Lakshminarayan teaches:

periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure (abstract, discussing methods, systems, and computer program products for quantifying financial impact of marketing investments. Time series data describing the financial performance generated by corresponding marketing investments that are made as a function of time is provided to configure an econometric model. The econometric model, which describes a linear relationship between the financial performance and the corresponding marketing investments, is transformed into an aggregated non-linear econometric model that includes non-linear factors causing the financial performance to change at a varying rate as a function of the marketing investments; paragraph 0040, discussing a method for adjusting intercept (Alpha) and slope (Beta) coefficients of the one or more linear econometric models described with reference to FIG. 1A. The Delphi adjustment 114 is a systematic and an interactive method based on independent inputs of selected experts. The method relies on collective opinions gathered from a panel of carefully selected experts from the marketing departments and business units within an enterprise. These experts answer a series of questions provided to them via several well designed survey questionnaires (i.e., generating a set of poll questions)…; paragraph 0041, discussing that questions may be formulated as hypotheses. The experts state their opinion about the relevance of certain drivers of change with regard to their business units and marketing vehicles on an ordinal scale; paragraph 0043, discussing a commercially available web based survey delivery and management tool that provides an easy to use interface for the survey design, delivery and analysis of the responses to the questions may be used to adjust the models (i.e., generating a set of poll questions by applying a machine learning model to the tree data storage structure) and moderate a discussion amongst the experts effectively…; paragraph 0046); and 

receiving machine-readable answers to the set of poll questions (paragraph 0040, “these experts answer a series of questions provided to them via several well designed survey questionnaires 108”;  paragraph 0046, discussing that similar to the use of questionnaires to gather expert opinions 110 to make Delphi adjustment 114, questionnaires may be used to gather 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance for a given portfolio of marketing investments. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi combination to include periodically or continuously updating the tree data storage structure, comprising: generating a set of poll questions by applying a machine learning model to the tree data storage structure; and receiving machine-readable answers to the set of poll questions, as taught by Lakshminarayan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more comprehensive 

As per claim 29, the Berkowitz-Kobayashi-Lakshminarayan combination teaches the method of claim 24. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan in the analogous art of portfolio analysis teaches further comprising: providing, to be dynamically rendered, an expert interface for receiving the received input data sets representing inputs from one or more experts, the expert interface including one or more expert interface visual interface elements, which when interacted with by the one or more experts, indicate the inputs from the one or more experts (abstract, discussing methods, systems, and computer program products for quantifying financial impact of marketing investments. Time series data describing the financial performance generated by corresponding marketing investments that are made as a function of time is provided to configure an econometric model. The econometric model, which describes a linear relationship between the financial performance and the corresponding marketing investments, is transformed into an aggregated non-linear econometric model that includes non-linear factors causing the financial performance to change at a varying rate as a function of the marketing investments; paragraph 0016, discussing that a model can be a representation of the characteristics and behavior of a system, element, solution, product, or service.  A model captures the behavior of a marketplace that includes suppliers and consumers of products and services.  The model may include a declarative specification of the structural, functional, non-functional, and runtime characteristics of the marketplace. The model may be often used to as a simulation tool to predict future values of the dependent variable based on the input values of the independent variables and to play various what-if scenarios in business planning; paragraph 0025, discussing that the systems and methods disclosed provide a framework for optimizing financial performance. The framework that is based on a standardized 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance 

As per claim 30, the Berkowitz-Kobayashi-Lakshminarayan combination teaches the method of claim 29. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan in the analogous art of portfolio analysis teaches wherein the one or more expert interface visual interface elements include one or more scales including selectable icons that are configured for placement along the one or more scales (paragraph 0029, discussing that the framework 100 leverages non-linear modeling to determine marketing vehicles that significantly impact revenues and profits, the Bayesian and Delphi adjustments 112 and 114 to incorporate expert opinions 110 in a quantifiable manner, and mathematical optimization 150 for determining an optimal mix of marketing investments 160 to maximize financial returns. The framework 100 encapsulates the entire process to optimize the marketing investments and provides an easy to use user interface for the decision maker; paragraph 0040, discussing that the Delphi adjustment 114 is a systematic and an interactive method based on independent inputs of selected experts. 

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance 

As per claim 32, the Berkowitz-Kobayashi- Lakshminarayan combination teaches the method of claim 24. Berkowitz further teaches further comprising: receiving one or more user inputs from a user input device corresponding to a selected set of the one or more user interface elements (paragraph 0036, discussing that the solution space is the collection of nodes or other data formats that are interconnected in such a way as to construct a data representation, or manifold, with input data encoded into its topology. One possible embodiment for such a data representation is an acyclic directed graph. Other possible embodiments include, but are not limited to: independent point-clouds, ordered sets of points, cyclic graphs, balanced trees, recombining graphs, meshes, lattices and various hybrids or combinations of such representations. Each node represents one point in the data representation that is implemented using a data structure. The topology of the data representation is determined by the interconnections among the data structures. A node contains data in various forms, depending on the particular problem to be solved. Choices from among possible data representations are 

determining a path or a partial path (col. 18, lines 29-38, discussing that a scenario is the path of events, or conditional changes, that leads to a given state. Thus, each node represents the result of one scenario. The entire set of scenarios yields a scenario-tree; col. 33, lines 18-48, discussing that it is well known that the ideal approach would be to simulate the detailed price trajectory for all the instruments in a portfolio, over a broad range of path dependent scenarios, using the best (perhaps several) pricing models available, all calibrated by accumulations of historical data to provide correlation coefficients, scaling factors, and transition-probabilities for variations in financial parameters. The difficulty has been that such an approach requires an enormous amount of computing power (on the order of leading-edge Supercomputers), at a cost that is daunting to even the most resource-rich investment banks…This description outlines a new technology that allows, for the first time, a practical solution to the problem of calculating future risk for large-scale portfolios. We present a novel computing architecture—essentially a Software-based “virtual Supercomputer that Supports on-demand access to projected prices over portfolios of securities, for a full range of path-dependent scenarios that entail large moves in financial variables. Termed NVSI (Netcentric Virtual Supercomputer Infrastructure), the system is a suite of highly-optimized system kernels and user applications, designed to emulate the key 

Berkowitz does not explicitly teach determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface; and controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree. However, Kobayashi in the analogous art of scenario analysis sets teaches these concepts. Kobayashi teaches: 
determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface (paragraph 0008, discussing that the invention is, a business evaluating system for evaluating, upon projecting a business plan, a business value depending on a prospect of an investment required in proceeding the business and a profit to be obtained from the business by using an electronic computer; paragraph 0056, discussing that FIG. 7 is a figure representing the basic scenario by a binary tree; 

    PNG
    media_image1.png
    553
    861
    media_image1.png
    Greyscale
; paragraph 0083, discussing that the binary tree shown in FIG. 7 includes four combinations of paths from an investment node to 
 
controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree (paragraph 0014, discussing a business progress change criterion for setting a criterion to change a progress of the business relying on event branching in the schedule; whereby the schedule and the business progress change criterion can be selectively displayed on a display of the electronic computer; paragraph 0022, discussing that    the invention combines the inputted first schedule and the business progress change criterion to generate a new second schedule, the generated second schedule being to be displayed on a display of the electronic computer; paragraph 0032, discussing that the invention compares a probability distribution of business value of the second schedule generated by applying the business progress change criterion with a probability distribution of business value of the inputted first schedule, to calculate a probability distribution of an effect of the business progress change criterion, a probability distribution of an effect of the business progress change criterion being to be displayed on a display of the electronic computer; paragraph 0043, discussing an input device for inputting a business schedule and a business scenario control rule; paragraph 0044, discussing that a storage device storing a business basic scenario inputted by the inputting device and a business scenario control rule, and an operation processing procedure for generating a business alternative schedule by using the business basic scenario and business scenario control rule, and calculating a business value of the alternative schedule; paragraph 0045, discussing an 

Berkowitz is directed toward scenario analysis systems. Kobayashi is directed toward a business evaluating system. Therefore they are deemed to be analogous references as they both are directed toward scenario analysis systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz to include determining a path or a partial path spanning the selected set of the one or more user interface elements and selecting a region of the instantiated graphical scenario tree, the region selected such that all nodes spanning the path or partial path are visible on the graphical user interface; and controlling the graphical user interface to adapt a view displayed on the graphical user interface to be bounded such that the region is graphically displayed as an expanded partial display of the graphical scenario tree, as taught by Kobayashi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the 

As per claim 33, the Berkowitz-Kobayashi-Lakshminarayan combination teaches the method of claim 24. Berkowitz further teaches further comprising: determining one or more estimated values of contributions to the particular portfolio under analysis, each of the one or more estimated values of contributions corresponding to a corresponding node of the path or partial path (col. 33, lines 18-48, discussing that this description outlines a new technology that allows, for the first time, a practical solution to the problem of calculating future risk for large-scale portfolios. We present a novel computing architecture—essentially a Software-based “virtual Supercomputer that Supports on-demand access to projected prices over portfolios of securities, for a full range of path-dependent scenarios that entail large moves in financial variables. Termed NVSI (Netcentric Virtual Supercomputer Infrastructure), the system is a suite of highly-optimized system kernels and user applications, designed to emulate the key aspects of supercomputer architecture (tools, techniques, and algorithms), running on off the-shelf workstation and network hardware; col. 39, lines 43-57, discussing that by continuous off-line computing, the RiskScape/NVSI constructs a daily updated landscape of projected portfolio values for a broad range of scenarios, along with associated scenario probabilities. This multidimensional state-space can then be queried to yield near-real-time answers to questions such as: which scenarios (if any) could result in catastrophic loss to my portfolio in a week, ninety days, and six months out, and with what likelihood?; col. 34, lines 9-19, discussing that if the set of state-vectors is chosen appropriately, the entire landscape of scenarios can be searched for the extreme events. In fact, the application can be programmed to find the boundary conditions for catastrophic loss. In other words, the NVSI system can actively search future state-space to determine what combination of market and/or credit conditions would cause the portfolio (or institution) to fail.  In addition, the 

Berkowitz does not explicitly teach dynamically appending one or more graphical elements representing the one or more estimated values of contributions to the corresponding node of the path or partial path, the one or more graphical elements aligned with the nodes of the path or partial path. However, Kobayashi in the analogous art of scenario analysis systems teaches this concept (paragraph 0024, discussing that the invention combines the inputted first schedule and the business progress change criterion to generate a new second schedule, a probability distribution of business value being calculated by providing an occurring probability to each event to be caused by event branching in the second schedule, the calculated probability distribution of business value being to be displayed on a display of the electronic computer; paragraph 0040, discussing that the invention determines an event occurring at event branching in the second schedule by using random numbers or pseudo random numbers and thereafter a process of operating a business value is repeated, whereby an expected value of business value being calculated according to a probability of each event at event branching, the calculated expected value of business value according to a probability of each event being to be displayed on a display of the electronic computer; paragraph 0048, discussing that the invention is structured by 



Claims 34 and 41 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 24, as discussed above. Further, as per claim 33 and 41 Berkowitz teaches a non-transitory computer-readable storage medium storing computer program instructions executable by a processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface (paragraph 0056, discussing that the physical memory controller (PMC) operates between the NIM and the NDM. The PMC controls the use of physical memory devices such as random access memory (RAM), disk drives, optical storage drives, and other physical memory devices which may be available to store data) and a system, comprising: a processor; and a non-transitory computer-readable storage medium storing computer program instructions executable by the processor to perform operations for generating scenarios and user interface elements representing valuations of instruments under the scenarios using a graphical user interface (paragraph 0022, discussing that the virtual supercomputer operates on a single 

Claims 36 and 43 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 29, as discussed above.
Claims 37 and 44 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 30, as discussed above.
Claims 39 and 45 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 32, as discussed above.
Claims 40 and 46 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 33, as discussed above.

24.	Claims 31 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Berkowitz in view of Kobayashi, in further view of Lakshminarayan, in further view of Williams et al., Pub. No.: US 2006/0036452 A1, [hereinafter Williams].

As per claim 31, Berkowitz-Kobayashi-Lakshminarayan combination teaches the method of claim 30. Although not taught by the Berkowitz-Kobayashi combination, Lakshminarayan  in wherein: each scale of the one or more scales has a dynamically set range, each dynamically set range determined to constrain a set of possible values available for an expert to select; and the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale (paragraph 0033, discussing that since the one or more linear econometric models 120 may not capture the complexities and the behavior of the B2B marketplace the one or more linear econometric models 120 are enhanced to include other qualitative or subjective factors such as macroeconomics trends (e.g., projections of future IT spending, the effect of prime lending rates, geo-political disturbances, epidemics, wars, global warming, price of oil, and similar others) and expert opinions 110 that influence revenues; paragraph 0040, discussing that the Delphi adjustment 114 is a systematic and an interactive method based on independent inputs of selected experts. The method relies on collective opinions gathered from a panel of carefully selected experts from the marketing departments and business units within an enterprise. These experts answer a series of questions provided to them via several well designed survey questionnaires 108. A separate questionnaire may be provided to the panel of experts for adjusting the intercept coefficient 104 and the slope coefficient 106; paragraph 0041, discussing that questions may be formulated as hypotheses. The experts state their opinion about the relevance of certain drivers of change with regard to their business units and marketing vehicles on an ordinal scale, e.g., on an 8 point scale; paragraph 0042, discussing that each expert determines a quantitative impact of a qualitative or subjective factor by assigning a numerical value in percentage terms. For example, one expert may determine that the effect of a product life cycle is significant and may thus assign a high value on an eight-point scale. Similarly other experts quantify the influence of the product life cycle).

The Berkowitz-Kobayashi combination is directed toward scenario analysis systems. Lakshminarayan is directed toward a method and system for prediction of financial performance 

The Berkowitz-Kobayashi-Lakshminarayan combination does not explicitly teach the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale based at least on identified patterns of bias identified for a corresponding expert. However, Williams in the analogous art of portfolio analysis teaches this concept (abstract, discussing methods and systems for forming a team of experts and evaluating a portfolio of patent documents. The methods comprise the step of determining a bias of an expert, and then providing evaluations of patent documents assigned to the expert according to a selected evaluation method, which is bias corrected to reduce or compensate for the bias of the expert. A system for evaluating a patent portfolio comprises means for assigning the patent documents to said experts and monitoring progress of the evaluation process of each expert, and means for performing evaluations of the 

The Berkowitz-Kobayashi-Lakshminarayan combination is directed toward scenario analysis systems. Williams is directed toward a system and method for patent portfolio evaluation. Therefore they are deemed to be analogous references as they both are directed toward scenario evaluation systems. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Berkowitz-Kobayashi-Lakshminarayan combination to include the dynamically set range is set based in accordance with a set of rules that constrain the set of possible values and a distribution of values along a corresponding scale based at least on identified patterns of bias identified for a corresponding expert, as taught by Williams, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same functions as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination provides a more robust method by eliminating the interference of bias in expert responses, thereby enabling a more objective analysis of business scenarios.  

Claim 38 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 31, as discussed above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Bublitz et al., Pub. No.: US 2005/0197988 A1 – relates to the use of artificial intelligence in the analysis and classification of systems and adaptive assessment developments based on assessment constructs, related questions, and known relationships described in Bayesian belief networks using artificial intelligence to incorporate data from previous experiences to make calculated decisions and course of action recommendations.
B.	Scott et al., Pub. No.: US 2009/0070188 A1 – relates to the use of a Bayesian network to map and test the relationship between the individual questions and categories and hence in deriving suitable risk weights. 
C.	Vázsonyi, M. (2006) “Overview of scenario tree generation methods, applied in financial and economic decision making”, Periodica Polytechnica Social and Management Sciences, 14(1), pp. 29-37 – describes the most common scenario tree generation methods applied in financial prediction to give an overall overview of the field. 
D.	Mitra, Sovan. "A white paper on scenario generation for stochastic programming." Optirisk systems: white paper series, ref. No. OPT004 (2006) – describes stochastic programming scenario generation methods and basic concepts relating to scenario generation, the main scenario generation methods -by sampling, simulation and statistical approaches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683